Citation Nr: 1822438	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  05-05 871	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for unspecified depressive disorder with anxious distress, initially rated as 30 percent disabling prior to March 9, 2012 and rated as 70 percent disabling thereafter. 

2.  Entitlement to a schedular total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period beginning on March 9 2012. 

3.  Entitlement to an extraschedular TDIU for the period prior to March 9, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel
INTRODUCTION

The Veteran served honorably in the United States Air Force from August 1967 to September 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently transferred to the RO in Louisville, Kentucky.

An April 2003 rating decision by the RO in Cleveland, Ohio denied entitlement to service connection for a mood disorder, as well as declined to reopen the Veteran's previously denied claim for service connection for posttraumatic stress disorder (PTSD). 

In an October 2008 decision, the Board reopened the Veteran's claim of entitlement to service connection for PTSD.  In a September 2011 decision, the Board granted service connection for PTSD; at that time, the Board also remanded the claim for service connection for an acquired psychiatric disorder for further development. 

An April 2012 rating decision of the RO in Louisville, Kentucky, granted service connection for the Veteran's psychiatric disorders and assigned an initial noncompensable rating to the Veteran's PTSD, effective May 17, 2002.

In January 2015, the Board remanded the Veteran's claims for additional development and due process considerations. 

An April 2015 rating decision granted the Veteran service connection for persistent depressive disorder and polysubstance dependence in full sustained remission; the Veteran's PTSD and depressive disorder were recharacterized as PTSD with persistent depressive disorder, and an increased, 30 percent disability rating for PTSD with persistent depressive disorder was granted effective May 17, 2002; and an increased 70 percent disability rating for PTSD with persistent depressive disorder was granted effective March 9, 2012.  

In May 2016, a rating decision continued the Veteran's 70 percent evaluation of his PTSD with persistent depressive disorder and polysubstance dependence in full sustained remission, and recharacterized the disability to be an unspecified depressive disorder with anxious distress, as shown above.  As the Veteran has not been granted the maximum benefit allowed, the claims for increased disability ratings remain on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2017, the Board found the Veteran's statements at the March 2017 informal hearing presentation raised a claim for a TDIU.  The Board remanded the issues for further development and due process considerations. 

A January 2018 rating decision denied the Veteran's claim for a TDIU.  

The issue of entitlement to an extraschedular TDIU for the period prior to March 9, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In addition, the issue of incompetency has been raised by the record when, in February 2017, a VAMC examiner reported that the Veteran was not capable of managing his financial affairs.  See February 2017 VAMC examiner statement; see also June 2010 VA examination.  The issue of competency has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Prior to March 9, 2012, the Veteran's service-connected unspecified depressive disorder with anxious distress was manifested by an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning March 9, 2012, the Veteran's service-connected unspecified depressive disorder with anxious distress was manifested by an occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service-connected unspecified depressive disorder with anxious distress has not been productive of total occupational and total social impairment.

4.  The Veteran's service-connected disability has rendered him unable to secure and follow a substantially gainful occupation since March 9, 2012. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for an unspecified depressive disorder with anxious distress, for the period prior to March 9, 2012, are not met.  38 U.S.C. §§ 1155, 5107, 5110(b) (2012); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for a rating in excess of 70 percent for an unspecified depressive disorder with anxious distress, for the period beginning March 9, 2012, are not met.  38 U.S.C. §§ 1155, 5107, 5110(b) (2012); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9434 (2017).

3.  The criteria for entitlement to a schedular TDIU have been met, beginning March 9, 2012.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating 

The Veteran contends that he is entitled to an increased rating for his service-connected unspecified depressive disorder with anxious distress.

The Veteran's unspecified depressive disorder with anxious distress is rated as 30 percent disabling prior to March 9, 2012 and 70 percent disabling thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434. This diagnostic code provides that a depressive disorder is to be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted applies if the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under     § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that          "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

To the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Turning to the evidence, the record reflects the Veteran sought mental health treatment at the VAMC throughout the period at issue.  Treatment notes show the Veteran's mental health symptoms were primarily managed through medication management and minimal psychotherapy services at the VAMC.  The record also reflects a long history of substance abuse issues with some periods of sobriety.  

In addition, the Veteran was afforded a VA psychiatric examination in October 2002.  The Veteran reported that he felt chronically depressed, anxious, and hopeless.  The Veteran was noted to maintain good eye contact, was very friendly, jovial, outgoing, and he denied any delusions, hallucinations, or any suicidal or homicidal thoughts.  His thought processes were noted to show some circumstantiality.   The examiner diagnosed the Veteran with alcohol, cocaine, and marijuana dependence and a mood disorder, not otherwise specified (NOS).  The examiner opined the Veteran's overall level of symptoms was in the mild range. 

From April 2010 through June 2010, the Veteran was shown to have enrolled in a VA substance abuse program at the Cincinnati VAMC. 

The Veteran was afforded a VA psychiatric examination in June 2010.  The Veteran reported nightmares and flashbacks.  The Veteran was noted to suffer from no delusions or hallucinations, his thought process was logical and sequential, and he maintained good eye contact.  He was found to be alert and oriented and exhibited no suicidal or homicidal ideations.  The examiner noted the Veteran did not have a depressed affect during the examination and was "quite bright" overall.  The examiner concluded that the Veteran had no significant social defects that would be attributable to his military service.  Further, the examiner stated that any mental disorders present were transient and mild.  The examiner opined any decrease in work efficiency or the ability to perform occupational tasks would only be present during times of significant stress.  

The Veteran was afforded a VA psychiatric examination in March 2012. The examiner indicated the Veteran's primary diagnosis was a cocaine dependency and opined the Veteran had an occupational and social impairment with deficiencies in most areas.  The Veteran was found to exhibit a depressed mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner opined the Veteran did not meet, nor had ever met, the criteria for major depression as defined in the Diagnostic and Statistical Manual of Mental Disorders, fourth edition (DSM-IV), because he had never been free from substances for a sustained period of sobriety.  However, the examiner noted at the time of the examination the Veteran had been free from drugs and alcohol for thirty days. 

The Veteran was afforded a VA psychiatric examination in September 2012.  The examiner diagnosed the Veteran with polysubstance dependence, in early full remission, per the Veteran's report.  The examiner opined the Veteran's mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning, or to require continuous medication.  The Veteran reported he had been sober since March 2012.  The Veteran denied any hallucinations, delusions, or suicidal or homicidal ideations.  His mood was noted to be euthymic and his affect was bright.  The Veteran denied any flashbacks or recent nightmares.  No paranoia or startling responses were observed.  The Veteran was noted to have a chronic sleep impairment.  The examiner found the Veteran's symptoms were not severe enough to warrant a DSM-IV diagnosis of either major depression or PTSD.  

The Veteran was afforded a VA PTSD DSM-5 examination in March 2015.  The examiner diagnosed the Veteran with PTSD that conforms to the DSM-5, polysubstance dependence in full sustained remission, and persistent depressive disorder.  The examiner opined the Veteran's hypervigilance, increased arousal, and avoidance were attributed to the Veteran's PTSD, and symptoms of low self-esteem, problems with focus, down depressed mood, and problems with energy were attributed to depression.  The examiner opined that the Veteran had an occupational and social impairment with deficiencies in most areas.  The Veteran was found to have symptoms of a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and an intermittent inability to perform activities of daily living.  The Veteran showed no signs of a thought disorder or other major problems with cognition. 

The Veteran was afforded a VA PTSD examination in May 2016.  The examiner opined the Veteran had occupational and social impairments with deficiencies in most areas.  The Veteran was found to exhibit symptoms of a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner found the Veteran was fully oriented, maintained good eye contact, and had relatively intact memory and attention.  The Veteran denied any current psychosis or suicidal or homicidal ideation.  The examiner opined the Veteran's depression was mild to moderate; however, the Veteran's general level of functioning was deficient in most areas. 

The Veteran was afforded a VA psychiatric examination in December 2017.  The examiner diagnosed the Veteran with an unspecified depressive disorder with anxious distress and a crack cocaine disorder.  The examiner opined it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner opined the Veteran had occupational and social impairments with deficiencies in most areas.  The Veteran reported ongoing trouble with authority and no lasting relationships or family support.  The examiner noted while the Veteran reported remission from substance abuse he was charged with driving under the influence two months prior to the examination.  The Veteran was found to exhibit symptoms of a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted the Veteran's thought processes were logical and coherent.  The Veteran denied experiencing any delusions or hallucinations and denied any current suicidal or homicidal ideation.  

Prior to March 9, 2012, the October 2002 and June 2010 examinations showed only mild symptoms.  Although the Veteran reported a depressed mood and sleep impairment, such symptoms are contemplated by a 30 percent disability rating.  In addition, the October 2002 examiner noted that the Veteran was outgoing, friendly and jovial, and the June 2010 examiner noted Veteran did not have a depressed affect during the examination nor exhibit signs of mental incapacitation.  In sum, although the Veteran's condition undoubtedly negatively impacted him, the evidence of record prior to March 9, 2012 demonstrate that the Veteran's symptoms most closely approximate the 30 percent rating as established by the RO, and a higher rating is not warranted.

Subsequent to March 9, 2012 as well as throughout the appellate period, examinations and treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a 100 percent rating.  For example, at no point in the relevant appellate period was evidence found of persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  Rather, the Veteran demonstrated no issues with activities of daily living or memory loss and did not show evidence of persistent danger of hurting himself or others.  Further, throughout the appellate period treatment records indicated he maintained good insight, affect, and judgment.  Accordingly, beginning March 9, 2012, the Veteran's symptoms do not rise to the level of a higher, 100 percent, rating, and most closely approximate the 70 percent rating.  Thus, because the preponderance of the evidence is against a 100 percent disability rating, the benefit-of-the-doubt rule is inapplicable.  

In sum, for the period prior to March 9, 2012, the Veteran's 30 percent rating is continued.  For the period beginning March 9, 2012, the Veteran's 70 percent rating is also continued.  

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran is currently service connected for an unspecified depressive disorder with anxious distress, rated as 30 percent disabling until March 9, 2012 and 70 percent thereafter; type II diabetes mellitus, rated as 20 percent disabling from February 25, 2013; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling from February 25, 2013; and peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from February 25, 2013.  The Veteran's combined disability rating is 30 percent from May 17, 2002, 70 percent from March 9, 2012, and 80 percent from February 25, 2013.  Therefore, as of March 9, 2012, the schedular percentage criteria for TDIU have been met. 38 C.F.R. § 4.16(a). 

The Board does not have jurisdiction to grant a TDIU in the first instance for the period prior to March 9, 2012, because the Veteran does not meet the percentage requirements for a schedular TDIU rating before that date.  The issue of a TDIU prior to March 9, 2012 is addressed in the remand portion of this decision.  

Turning to the evidence, first, the Board must determine when the Veteran was actually unemployed.  The record is consistent in that the Veteran has not maintained substantial gainful employment at any time throughout the appellate period.  

At the October 2002 VA psychiatric examination, the Veteran reported he had worked for a total of seven years since leaving the military in 1971 and had not worked in at least two and a half years. The Veteran reported he had issues with authority figures. 

At the June 2010 VA psychiatric examination, the Veteran reported he had been on disability for the past fifteen years.  He reported he used to do temporary service work many years ago. 

At the March 2012 VA psychiatric examination, the Veteran reported he dropped out of school in 8th grade.  He described himself as a little slow and stated he failed a couple of grades and continued to have difficulties with math and spelling.  The Veteran reported his longest held job was for two years.  

At the September 2012 VA psychiatric examination, the Veteran reported he tried several short term jobs and vocational rehabilitation, but had never had a long-term job due to drug addiction and "some other factors."  

At the March 2015 VA PTSD examination, the Veteran report he had a mostly spotty work history after service and had not worked in at least the last ten years.  The Veteran further stated his longest job was held for at most one year.  

At the May 2016 VA psychiatric examination, the Veteran reported he had not worked in 20 to 30 years.  He reported he didn't trust his co-workers and "tended to bite their heads off."  

At the December 2017 VA psychiatric examination, the examiner opined the Veteran's diagnosis of unspecified depressive disorder with anxious distress would not prevent him from performing jobs that require little mental stamina and also do not require him to work with many other people or in crowds.  

In this case, the evidence indicates that the Veteran has had difficulty maintaining a job based solely on his unspecified depressive disorder with anxious distress.  The record reflects that the Veteran has not maintained gainful employment in many years.  

The Board notes that the December 2017 examiner opined the Veteran would be able to perform unskilled work despite his mental impairments.  However, the examiner did not consider his lack of employment resulting in any job skills over the last 30 years, nor his limited education.  As such, the Board assigns the December 2017 opinion little probative weight.  

Based on the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected unspecified depressive disorder with anxious distress renders him unable to secure or follow a substantially gainful occupation. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted beginning March 9, 2012.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Prior to March 9, 2012, a rating in excess of 30 percent for an unspecified depressive disorder with anxious distress is denied.

Beginning March 9, 2012, a rating in excess of 70 percent for an unspecified depressive disorder with anxious distress is denied.

From March 9, 2012, entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

With regard to a TDIU prior to March 9, 2012, the Veteran did not meet the criteria for a schedular TDIU at that time. See 38 C.F.R. §§ 3.340 , 3.341, 4.16.  Therefore, any award of TDIU prior to that date would be on extra-schedular basis.  A claim for a TDIU may be referred to Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a), but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  As discussed above, the Veteran has indicated that he has been unemployed for 20 to 30 years due to his service-connected unspecified depressive disorder, and remand is required for referral to Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

The AOJ should refer this case to the Director of Compensation Service for consideration of an extra-schedular TDIU prior to March 9, 2012.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


